DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prior art of record taken alone or in combination failed to disclose A defect inspection method using artificial intelligence for a defect inspection system connected to an automatic visual inspection device, wherein the defect inspection system comprises a re-inspection server, a training terminal, a labeling re-inspection terminal, a classification terminal, and a re-inspection terminal, the defect inspection method comprising: receiving a defect image and a defect location from the automatic visual inspection device by the re-inspection server; receiving the defect image and the defect location from the re-inspection server by the classification terminal; reading a target trained module corresponding to the defect image, classifying the defect image according to the target trained module to generate a labeled defect image, and sending the 5 labeled defect image to the re-inspection server by the classification terminal; receiving, by the re-inspection terminal, the labeled defect image sent from the re-inspection server and displaying the labeled defect image on a display of the re-inspection terminal; receiving a verified operation corresponding to the labeled defect image and sending the verified operation to the re-inspection server by the re-inspection terminal; receiving the verified operation and the labeled defect image from the re-inspection server and receiving a labeling result corresponding to the labeled defect 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647